Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 5-8 are pending.
Applicants’  on 03/18/2021 in electing group II claims   5-7 without traverse in response of the restriction requirement office action of 1/21/2021is acknowledged and entered.  Cancelation of group I claims make the restriction moot. The new claim 8   is included to the elected group. Claim 5-8 foe examination. 



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/10/20 and 1/22/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (Bioprocess Biosyst Eng. 2013 Jun;36(6):749-56), in view of WO2015150328 (10/08/2015; PTO 892), Chin et al. ( KR101648352, IDS filed 1/10/20), US6875591 (04/05/2005; PTO 892).

Chin et al. (2013) discloses recombinant Corynebacterium glutamicum



Instant Claim 1 differs from  Chin etal  (2013) with respect to the transformation that allows the expression of a-1,3-fucosyltransferase and lactose permease. However, Chin et al. ( KR101648352, which pertains to 3-fucosyllactose-producing recombinant E. coll, discloses recombinant E. coll that has a gene encoding a-1,3-fucosyltransferase introduced thereinto and retains a wild-type lacY gene (lactose permease) therein (see abstract; paragraph [0031]; and claims 1 and 2 in Chin et al. ( KR101648352).

WO2015150328 teach a method for producing at least one oligosaccharide of interest including 3'-fucosyllactose by total fermentation through genetically modified host cells including Corynebacterium glutamicum, the oligosaccharide of interest comprising a terminal galactose-(1 ->4)-glucose disaccharide, and the method comprising the steps of: a) obtaining (i) a bacterial host cell as claimed in any of the preceding claims, or (ii) a first bacterial host cell comprising a recombinant nucleic acid sequence encoding for a protein having a beta-1 ,4-galactosyltransferase activity and being able to galactosylate a free glucose monosaccharide to in- tracellularly generate lactose, and a second bacterial host cell comprising at least one recombinant nucleic acid sequence encoding a glycosyltrans- ferase that is selected from at least one of the following: a fucosyltransferase, a sialyltransferase, a glucosamyltransferase, a 
US 6875591 teaches microorganism capable of forming guanosine 5'-diphosphate-4-keto-6-deoxymannose (GKDM) from a saccharide comprising one enzyme selected from the group consisting of glucokinase ("glk"), phosphomannomutase ("manB"), mannose 1-phosphate guanylyltransferase ("manC"), phosphoglucomutase ("pgm"), phosphofructokinase ("pfk"), and GDP-mannose 4,6-dehydratase ("gmd") (see entire patent and claims especially claims 1-22 and Example 1).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed method by transforming the Corynebacterium glutamicum taught by Chin et al. (2013) to overexpress the alpha-1,3 fucosyltransferase gene, overexpress the polynucleotide encoding GDP-L-fucose synthase, overexpress the polynucleotide encoding lactose permease, overexpress the phosphomannomutase gene, and overexpress the polynucleotide encoding the GTP-mannose-1-phosphate guanylyltransferase; and culturing the recombinant Corynebacterium glutamicum in culture media supplemented with lactose and/or glucose to produce 3'-fucosyllactose by fed-batch fermentation as taught by Chin et al. (2015) and/or WO2015150328.  One of .



Conclusion
Claims 5-8 are rejected.   No claim is allowed.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652